Citation Nr: 1436242	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  14-14 871	)	DATE
	)
	)


THE ISSUE

Entitlement to service connection for lung disability, to include asbestosis.


REPRESENTATION

Moving party represented by:  Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Thomas O'Shay, Senior Counsel


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from October 1950 to November 1953.

2.  On May 1, 2013, a motion for revision of a February 4, 2013, Board decision based on clear and unmistakable error (CUE) was filed.

3.  In December 2013, the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") vacated and remanded the February 4, 2013, Board decision.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no jurisdiction to adjudicate the merits of the motion for revision of a decision based on clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court, and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400 (2013).

The Court has vacated and remanded the February 4, 2013, Board decision that was challenged on the basis of clear and unmistakable error in the moving party's motion.  Thus, there is no final decision for the Board to review on the basis of clear and unmistakable error.  Accordingly, the Board does not have jurisdiction to adjudicate the merits of the motion and it is dismissed.







(CONTINUED ON THE NEXT PAGE)

ORDER

The motion is dismissed.





	                       ____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



